Exhibit 10.19



LOAN MODIFICATION AGREEMENT



This Loan Modification Agreement is entered into as of November 22, 2002, by and
between Kana Software, Inc. (the "Borrower") and Silicon Valley Bank ("Bank").



1. DESCRIPTION OF EXISTING OBLIGATIONS: Among other Obligations which may be
owing by Borrower to Bank, Borrower is indebted to Bank pursuant to, among other
documents, an Amended and Restated Loan and Security Agreement, dated July 10,
2000, as amended or modified from time to time, (the "Loan Agreement"). The Loan
Agreement provides for, among other things, a Committed Revolving Line in the
original principal amount of Ten Million Dollars ($10,000,000). The Loan
Agreement has been modified pursuant to, among other documents a Loan
Modification Agreement dated December 28, 2001 pursuant to which, among other
things the original principal amount of the Committed Revolving Line was
decreased to Three Million Dollars ($3,000,000). The Loan Agreement has been
recently modified pursuant to a Loan Modification Agreement dated March 22,
2002, pursuant to which, among other things, the original principal amount of
the Committed Revolving Line increased to Four Million Dollars ($4,000,000).

Defined terms used but not otherwise defined herein shall have the same meanings
as set forth in the Loan Agreement.





Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the "Obligations."



2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and Intellectual Property Security
Agreement.



Hereinafter, the above-described security documents and guaranties, together
with all other documents securing repayment of the Obligations shall be referred
to as the "Security Documents". Hereinafter, the Security Documents, together
with all other documents evidencing or securing the Obligations shall be
referred to as the "Existing Loan Documents".



3. DESCRIPTION OF CHANGE IN TERMS.



Modification(s) to Loan Agreement.



Section 6.10 entitled "Minimum Unrestricted Cash" is hereby amended in part to
provided that Borrower will maintain at least $8,000,000 in unrestricted cash
and cash equivalents with or through Bank at all times.



The following defined terms under Section 13.1 entitled "Definitions" are hereby
amended to read as follows:



"Committed Revolving Line" is an Advance of up to $5,000,000.



"Revolving Maturity Date" is November 21, 2003.



4. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.



5. NO DEFENSES OF BORROWER. Borrower (and each guarantor and pledgor signing
below) agrees that, as of the date hereof, it has no defenses against paying any
of the Obligations.



PAYMENT OF LOAN FEE

. Borrower shall pay Bank a fee in the amount of Thirty Thousand Dollars
($30,000) ("Loan Fee") plus all out-of-pocket expenses.





7. CONTINUING VALIDITY. Borrower (and each guarantor and pledgor signing below)
understands and agrees that in modifying the existing Indebtedness, Bank is
relying upon Borrower's representations, warranties, and agreements, as set
forth in the Existing Loan Documents. Except as expressly modified pursuant to
this Loan Modification Agreement, the terms of the Existing Loan Documents
remain unchanged and in full force and effect. Bank's agreement to modifications
to the existing Obligations pursuant to this Loan Modification Agreement in no
way shall obligate Bank to make any future modifications to the Obligations.
Nothing in this Loan Modification Agreement shall constitute a satisfaction of
the Obligations. It is the intention of Bank and Borrower to retain as liable
parties all makers and endorsers of Existing Loan Documents, unless the party is
expressly released by Bank in writing. Unless expressly released herein, no
maker, endorser, or guarantor will be released by virtue of this Loan
Modification Agreement. The terms of this paragraph apply not only to this Loan
Modification Agreement, but also to all subsequent loan modification agreements.



8. CONDITIONS. The effectiveness of this Loan Modification Agreement is
conditioned upon payment of the Loan Fee.



This Loan Modification Agreement is executed as of the date first written above.



BORROWER: BANK:



KANA SOFTWARE, INC. SILICON VALLEY BANK



 

By: By:

Name: Name:

Title: Title:

